ICJ_018_Nottebohm_LIE_GTM_1954-05-08_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE NOTTEBOHM

(LIECHTENSTEIN c. GUATEMALA)

ORDONNANCE DU 8 MAI 1954

1954

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

NOTTEBOHM CASE

(LIECHTENSTEIN v. GUATEMALA)
ORDER OF MAY 8th, 1954
La présente ordonnance doit étre citée comme suit:

« Affaire Nottebohm,
Ordonnance du 8 mat 1954: C.I. J. Recueil 1954, p. 16.»

This Order should be cited as follows:

“Notiebohm case,
Order of May 8th, 1954: I.C.J. Reports 7954, p. 16.”

 

N° de vente: 118
Sales number

 

 

 
16

INTERNATIONAL COURT OF JUSTICE

1954
. May 8th

YEAR 1954 General List :

No. 18

May &th, 1954

NOTTEBOHM CASE

(LIECHTENSTEIN v. GUATEMALA)

ORDER

The International Court of Justice,
having regard to Article 48 of the Statute of the Court,
having regard to Article 37 of the Rules of Court ;

Makes the following Order :

Having regard to the Judgment of November 18th, 1953, by which
the Court, having rejected the Preliminary Objection presented by
the Government of the Republic of Guatemala, fixed time-limits for
the filing of the Counter-Memorial, the Reply and the Rejoinder,

Having regard to the Order of January 15th, 1954, by which,
at the request of the Agent for the Government of Guatemala, the
time-limit for the filing of the Counter-Memorial was extended
to April 2oth, 1954, and by which the rest of the procedure was
reserved for further decision,

Whereas the Counter-Memorial was filed within the time-limit
thus extended ;

THE CourT,

After ascertaining the views of the Parties,

Fixes July 17th, 1954, as the time-limit for the filing of the
Reply of the Government of Liechtenstein and October 2nd, 1954,

4
NOTTEBOHM CASE (ORDER OF 8 V 54) 17

as the time-limit for the filing of the Rejoinder of the Government
of Guatemala.

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this eighth day of May, one
thousand nine hundred and fifty-four, in three copies, one of which
will be placed in the archives of the Court and the others will be
transmitted to the Governments of the Principality of Liechtenstein
and of the Republic of Guatemala, respectively.

(Signed) ARNOLD D. McNair,
President.

(Signed) J. LOPEZ OLIVAN,
Registrar.
